Citation Nr: 0302358	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-10 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
left wrist disability (residuals, fracture of left radius).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2000, the Board denied two issues then on appeal 
and remanded two other issues, the increased rating issue 
listed on the title page of this decision as well as the 
matter of entitlement to a 10 percent rating based on 
multiple noncompensable disabilities under 38 C.F.R. § 3.324.  
In a July 2002 rating decision, the veteran's claim under 
38 C.F.R. § 3.324 was allowed.  The RO continue to deny the 
claim of entitlement to a compensable disability rating for 
the service-connected left wrist disability.  The veteran's 
claims folder was returned to the Board.

Other issues

Only the issue listed on the title page of this decision, an 
increased rating for a left wrist disability, is presently in 
appellate status before the Board.  As noted above, the 
veteran's claims of entitlement to service connection for a 
left knee disorder and a back disorder were subject to a 
final decision of the Board issued on January 20, 2000.  
Those claims are not subject to readjudication upon request 
of the claimant or on motion made by the Secretary under 
§ 7(b) of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (the VCAA) because the 
time for such action has expired by operation of law.  See 
§ 7(b)(3) of the VCAA.  

Moreover, the issue of entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 (2002) has been favorably 
resolved as a result of the RO's grant of a compensable 
rating under 38 C.F.R. § 3.324 by the RO rating decision in 
July 2002 and accordingly is no longer in appellate status.  
The veteran was advised of this grant by letter dated in 
October 2002, at which time the RO requested clarification 
from him regarding whether he considered the award a full 
grant of the benefits on appeal.  (Correspondence in the file 
indicated that his representative had previously informed the 
RO that he would consider such action in the event of a 
grant).  The veteran did not respond to that letter.  The 
Board will accordingly adjudicate the issue of an increased 
rating for the left wrist disability.  See AB v. Brown, 6 
Vet. App. 35 (1993) [applicable law mandates that when a 
veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].
 

FINDING OF FACT

Medical examination findings on a VA bones examination 
conducted in May 2000 was negative for clinical evidence of 
wrist ankylosis, malunion or nonunion of the radius, or other 
ratably disabling impairment of the left wrist.


CONCLUSION OF LAW

The left wrist disability does not warrant a compensable 
evaluation pursuant to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West Supp. 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5212 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Relevant law and regulations

The VCAA

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim for an increased rating was filed 
in November 1997 and remains pending.  The provisions of the 
VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a November 1997 letter, the veteran was asked to furnish 
the name and address of the doctor or hospital which recently 
provided treatment for any claimed disability, and he was 
provided the appropriate release forms to allow VA to contact 
any named medical care provider for the purpose of obtaining 
medical records.  He also was advised of his right to contact 
the doctor or hospital himself and request that medical 
treatment records be sent to VA.  The record shows that 
private medical records were obtained as a result of this 
inquiry, and additionally, it is shown by the record that a 
VA examination was scheduled and conducted in December 1997 
to evaluate the left wrist disability prior to the 
adjudication of the claim by rating decision in March 1998.

Moreover, in a May 1998 statement of the case, the RO 
notified the veteran of the regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim].

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The service medical records have been received, as have post-
service treatment records identified by the veteran.  In 
addition, the record shows that the veteran was provided with 
VA examinations in December 1997 and May 2000, which will be 
discussed below.  

The record further shows that extensive development was 
undertaken by the RO on its own initiative as well as 
pursuant to the Board's remand instructions of January 2000, 
to include obtaining records associated with a disability 
claim filed by the veteran with the Social Security 
Administration and obtaining reports of a VA bones 
examination conducted in May 2000, which included an addendum 
report prepared by the examiner in August 2000.  

The veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists and needs to 
be obtained, as all known and available service, private and 
VA medical records have been obtained and are associated with 
his claims file.

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony; however, 
he indicated in the Form 9 received in July 1998 that he did 
not want a hearing before the Board.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran's left wrist disability is rated under Diagnostic 
Code 5212 (impairment of radius), which provides a 10 percent 
rating for malunion of the radius with bad alignment for 
either wrist (major or minor), a 20 percent rating for 
nonunion of the radius in the upper half, also for either 
wrist, and higher ratings if there nonunion in the lower 
half, with false movement (either 40 percent (major)/30 
percent (minor) if there is loss of bone substance and marked 
deformity, or 30 percent (major)/20 percent (minor) if there 
is no loss of bone substance or deformity).  

The evidence in this case reflects that the veteran's left 
arm is his non-dominant extremity, which for rating purposes 
corresponds to his minor wrist.

Notwithstanding the above-cited schedular criteria, 38 C.F.R. 
Part 4 provides that in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2002).

Standard of review

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West Supp. 2002).  The statement 
must be adequate to enable a claimant to understand the 
precise basis for the decision, as well as to facilitate 
review by the U. S. Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Furthermore, the Board must assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether a preponderance of the evidence is 
against the claim.  Gilbert, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; however, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.

Analysis

Schedular rating

After having reviewed all of the relevant evidence, the Board 
concludes that the veteran is entitled to no more than the 
currently assigned zero percent evaluation for the left 
wrist.  His contentions on appeal have been considered, as 
set forth in his substantive appeal received in July 1998.  
However, the Board assigns the greater weight of probative 
value to the medical evidence, in particular the recent VA 
examination conducted in May 2000 and the examiner's addendum 
report dated in August 2000.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994) [where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is primary concern and, in 
this respect, past medical reports do not take precedence 
over current findings].

As noted in the report of the VA examination conducted in May 
2000, the veteran's left wrist fracture was described in the 
examiner's August 2000 addendum report as "solidly healed" 
with only mild angulation of the radius as the fracture site 
of about 10 degrees, which was described as "of minor 
clinical significance."  The examiner's August 2000 report 
was based on a complete review of the evidence in the claims 
file together with the clinical findings noted on the May 
2000 VA examination.  Range of motion test results on that 
examination disclosed that the veteran had movement in his 
left wrist on dorsiflexion, palmar flexion, ulnar deviation 
and radial deviation that was basically equivalent to similar 
range-of-motion testing on his non-fractured right wrist (he 
had slightly better - 70 degrees versus 65 degrees - 
dorsiflexion on the left compared to the right, but palmar 
flexion was 60 degrees on the left compared to 65 degrees on 
the right).  Muscle strength testing was graded at 5/5 in the 
left wrist with no weakness of any group. Further, no 
abnormalities pertaining to sensations in the median nerve, 
ulnar nerve and radial nerve distributions were found on the 
VA examination in May 2000.  Additionally, the scar from the 
fracture repair surgery (open reduction and internal 
fixation) performed in service was described by the examiner 
in the August 2000 addendum report as "well healed and non-
adherent." X-rays of the left wrist taken at the time of the 
May 2000 VA examination showed a fibrous cortical defect in 
the radius, but there were no other abnormalities identified, 
such as malunion of the radius or degenerative changes or 
arthritis.  

The only significant finding reported on the May 2000 
examination was some "slight weakness" of the left fifth 
finger and limitation of movements of the interphalangeal 
joint of the left thumb by 10 degrees of full extension, 
neither of which were related by the examiner to the service-
connected left wrist disability.

Moreover, there is no record of any recent outpatient 
treatment or hospitalization for the left wrist disability.  
Private medical records in the file indicate that the veteran 
was seen in January 1992 complaining of left forearm and hand 
ache/pain for the previous three days.  There was no follow-
up, no further complaints, and no evidence of any medical 
treatment for the disability since that time.  

In addition, the records obtained from the Social Security 
Administration pursuant to the Board's remand instructions 
reflect that the veteran was awarded disability benefits by 
that agency for non-related medical conditions.

The balance of the relevant medical evidence, which is 
limited to a VA general medical examination conducted in 
December 1997 and a VA bone examination conducted in July 
1992, provides no findings showing any impairment due to the 
old fracture injury to the left wrist; significantly, the 
report of the July 1992 VA bone examination specifically 
indicated that the veteran had "no" residuals of the old 
fracture.

The veteran has submitted a statement from a community 
college professor dated June 1998, which contained this 
professor's views regarding physical problems associated with 
hand or arm injuries on service technicians' ability to use 
hand and power tools, and the related adverse impact on their 
respective income potential due to such injuries.  However, 
as this statement does not provide any specific information 
pertaining to the veteran's left wrist disability, the Board 
finds that its probative value with respect to showing 
entitlement to an increased rating is outweighed by the 
medical evidence cited above.  In a long line of cases, Court 
has consistently held that medical statement and/or treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See e.g. Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 
9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  The professor's statement provides absolutely no 
factual assertions addressing the extent of impairment of the 
veteran's left wrist disability and any related employment 
handicap.  Indeed, it made no mention of the veteran or his 
disability.  The Board concludes that it is too generic to 
support the veteran's claim.

By reason of these findings, the Board concludes that a 
preponderance of the evidence is against entitlement to a 
compensable or higher rating under any of the potentially 
applicable diagnostic codes for the left wrist; the veteran 
simply does not have any ratable impairment in the left wrist.  
The VA examination reports detailed above provide no findings 
showing even the minimum ratable impairment under Code 5212 - 
malunion of the radius with bad alignment.  In addition, based 
upon the medical evidence, a higher disability rating under 
Diagnostic Codes 5210 (nonunion of the radius, with false fail 
joint) is not warranted in this case due to clinical findings 
which are negative for any evidence of nonunion of the radius.  
Further, based on the medical evidence, there is no evidence 
of wrist ankylosis or limitation of motion of the wrist 
warranting a higher disability rating under Code 5214 or 5215:  
Favorable ankylosis in 20 to 30 degrees of dorsiflexion is 
rated 30 percent disabling for the major hand, 20 percent for 
the minor hand (there is no evidence showing that the 
veteran's left wrist has ever been ankylosed, and on the VA 
examination in 2000, dorsiflexion was to 70 degrees and palmar 
flexion was to 60 degrees, far beyond the minimum required 
impairment necessary to establish a 10 percent rating under 
Code 5215 - palmar flexion limited in line with forearm).

In short, because there is no competent evidence showing any 
ratable functional impairment in the veteran's left wrist, 
application of 38 C.F.R. § 4.31 precludes entitlement to a 
compensable or higher rating.

DeLuca considerations

The Board finds that the veteran's left wrist disability does 
not warrant an increased rating under 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
clinical findings of record do not reflect impairment that 
warrants a schedular compensable or higher rating.  The VA 
examination conducted in May 2000 disclosed normal muscle 
strength in the left wrist and hand, normal sensations, and no 
other clinically significant findings pertaining to the left 
wrist, as denoted on the examiner's August 2000 addendum 
report - with the exception of the nonservice-connected 
flexion contracture of the left thumb, the examiner stated, 
"I did not find any other abnormality in the left forearm, 
wrist or middle finger."  Based on these findings, the 
medical evidence supports the proposition that the veteran 
does not have any functional loss due to pain or the other 
factors under sec. 4.40 and 4.45 criteria specific to his left 
wrist.  

In short, there is no evidence of such manifestations as 
weakness, fatigability, incoordination and the like which 
would trigger the application of 38 C.F.R. §§ 4.40 and/or 
4.45.  Accordingly, the Board concludes that a preponderance 
of the evidence is against a finding of any "additional 
functional loss" in his left wrist due to the fracture 
injury.  In view thereof, the Board concludes that an 
increased rating above the noncompensable level for the left 
wrist disability under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.

The veteran's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  On this point, as the veteran is not 
shown to be qualified to render a medical diagnosis or 
opinion, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his left wrist 
are specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) [lay assertions will not support a finding on 
questions requiring medical expertise or knowledge].

Esteban considerations

The Board has considered the holding of the Court in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), to the effect that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

The Board has therefore considered whether the left wrist 
scar warrants a separate compensable rating. However, the 
evidence does not establish that the scar is poorly nourished 
with repeated ulceration, as is required for a 10 percent 
evaluation under Diagnostic Code 7803 [scars, superficial, 
poorly nourished, with repeated ulceration]; nor does it show 
that the scar is tender and painful on objective 
demonstration, as is required for a 10 percent rating under 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration], or that it has resulted in any 
limitation of function of the affected area, as is required 
for a compensable rating under Diagnostic Code 7805 [scars, 
other].  Accordingly, the Board declines to separately rate 
the scar.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance. See also 
VAOPGCPREC 6-96. 

In this case, although the RO provided the veteran with the 
regulation pertaining to extraschedular ratings, 38 C.F.R. 
§ 3.321(b), in the may 1998 Statement of the Case, it never 
adjudicated the matter of an extraschedular rating, then or 
thereafter.  Accordingly, the Board is without authority to 
consider the matter.

In summary, after having carefully reviewed the evidence, the 
Board has concluded that an increased disability rating is 
not warranted for the veteran's service-connected left wrist 
disability.  The benefits sought on appeal are accordingly 
denied.  Finally, for the reasons discussed above, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

An increased (compensable) evaluation for the veteran's left 
wrist disability is denied.

		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

